*176APPLICATION FOR REHEARING
No. 1631. Decided May 20, 1940.
BY THE COURT:
The above entitled cause is now being determined on appellee’s application for rehearing.
The grounds are set forth in two separately numbered specifications.
The first claim is that the final entry of the trial court granting divorce on the ground of gross negLict of duty rather than extreme cruelty, was a clerical and stenographic error. There is nothing in the record through which this claim is made manifest, hence it would be improper for our court to make any such order.
The second specification is really argumentative as to the statements made under specification No. 1. We had no alternative but to accept the judgment entries as presented to us.
The application for rehearing will be overruled.
HORNBECK, PJ., GEIGER & BARNES, JJ., concur.